Arnold, J.,
delivered the opinion of the Court.
The demurrer to the plea in abatement was properly sus*241tainecl. The local option act operates only on offences against ■ its provisions, and committed after it goes into effect. It makes no reference to, or provision for, the prosecution or punishment of offences under former laws. If its effect were to repeal all former laws regulating the sale of liquor, as it does certain local acts on that subject, offences against them, could not be after-wards prosecuted or punished, for the reason, that there is no reservation of the right to do so, in the act. Wheeler v. The State, 64 Miss., 462.
But there is no express repeal of general laws in regard to, the sale of liquor, in the local option act, nor are they repealed by necessary implication. Such laws are not repealed, but suspended or displaced for the time being, by the local option act when put into operation, in so far as they may be inconsistent with that act. Hearn v. Brogan, 64 Miss., 334.
It is consistent with the evident purpose of the legislature, and the terms of prior laws of a general nature on the subject, and of the local option act, to say, that an offence under such former laws may be prosecuted and punished according to their provisions, notwithstanding the local option act may have been put into operation, and such former laws may have been thereby rendered, for the time being, inoperative for general purposes. There is material difference in a statute being repealed or suspended or temporarily displaced. Sturgis v. Spofford, 45 N. Y., 446.

The judgment is affirmed.